Citation Nr: 9913558	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-08 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for orthopedic disability 
manifested by bilateral heel and shin pain with history of 
stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The appellant had active duty for training from September 
1995 to December 1995.  Her total period of active duty for 
training was 2 months and 21 days.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for orthopedic disability manifested by 
bilateral heel and shin pain with history of stress 
fractures.

The case was previously before the Board in February 1998 
when it was remanded for further evidentiary development. 


FINDINGS OF FACT

The record does not include competent evidence of a plausible 
claim of service connection for orthopedic disability 
manifested by bilateral heel and shin pain with history of 
stress fractures


CONCLUSION OF LAW

The appellant's claim of service connection for orthopedic 
disability manifested by bilateral heel and shin pain with 
history of stress fractures is not well grounded. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991), 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Medical records from the appellant's period of active duty 
for training in the Reserves indicate her musculoskeletal 
system was normal on examination in July 1995.  She was 
treated on multiple occasions, beginning in October 1995 for 
complaints referable to the knees.  The appellant was placed 
on crutches and she received physical therapy.  In November 
1995, X-rays of her lower extremities revealed no 
abnormalities.  However, results of a bone scan were 
interpreted to indicate stress changes.  A medical evaluation 
board was conducted in November 1995.  At that time the 
recommendation was that the appellant receive entry level 
separation due to an unrelated medical condition.  Additional 
diagnoses in the medical evaluation board report included 
bilateral stress fractures of the tibia and calcaneus, said 
to have occurred during basic training, and from which the 
appellant was expected to recover fully.  

On VA examination conducted in March 1996 the appellant 
reported that she had injured her legs in October 1995 with 
residual pain in the tibial areas below each knee, the right 
side being worse than the left, and additional associated 
pain in both heels.  She reported that since November 1995 
she had used a cane to avoid weight bearing, particularly on 
the right side.  At the time of examination the appellant was 
asymptomatic as long as she avoided walking for long 
distances.  She seldom noted heel pain, but had recurring 
pain in the pre-tibial areas just below the knees on 
prolonged walking.  Examination revealed the location of pain 
to be in the upper one third of the bilateral pre-tibial 
areas, with no palpable deformity, tenderness, swelling or 
evidence of this function detected.  The appellant's heels 
showed no tenderness, deformity, or dysfunction.  Her gait 
was normal with the use of a cane on the right side and her 
ambulation was also normal without the use of a cane.  The 
appellant was able to toe/heel, squat, and even hop on her 
heels without subjective or objective evidence of pain.  X-
rays of both lower legs and feet revealed no abnormalities.  
The pertinent diagnosis was history of stress fractures, 
bilateral tibia and calcaneus without x-ray evidence of 
disease.  

When the appellant testified at a personal hearing in 
November 1996 she related that she was affected with leg pain 
on a daily basis, and used a cane approximately once a week 
when her feet and knees were particularly painful.  She was 
unable to stand for prolonged periods, or to drive or even 
ride in a car for more than 30 minutes without aggravating 
her pain.  Her discomfit was also increased by carrying any 
additional weight such as the books she used as a college 
student.  The appellant was not receiving professional 
medical care, but self-medicated with non prescription pain 
relievers.  

In response to VA's request, the appellant advised the RO in 
March 1998 that she had received no pertinent medical 
treatment subsequent to service.  In April 1998 the RO 
notified the appellant that she had been scheduled for an 
additional VA examination, but the appellant did not report 
for examination.  


Entitlement to Service Connection for Orthopedic Disability 
Manifested by Bilateral Heel and Shin Pain With History of 
Stress Fractures.

As noted above the appellant failed to report for VA 
examination in April 1998. When a claimant fails, without 
good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655 (a), (b) (1998).  Accordingly, the appellant's claim 
will be reviewed on the basis of the available evidence.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active military, naval, or air 
service, or if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1153 (West 1991).  Active 
military, naval, or air service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.306(a) (1998). 

A determination of service connection requires a finding of a 
current disability which is related to an injury or disease 
incurred in service. Watson v. Brown, 4 Vet.App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Lay testimony may be used to show 
service connection by continuity of symptomatology, as well 
as to show a nexus between the continuity of symptomatology 
and the present disability when "such a relationship is one 
as to which a lay person's observation is competent." 
Savage, 10 Vet. App. at 497.  

Each disabling condition as shown by a claimant's service 
records, or for which she seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of her service as shown by service records, the 
official history of each organization in which she served, 
her medical records and all pertinent medical and lay 
evidence. 38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If she has not presented a 
well grounded claim, her appeal must fail, and there is no 
duty to assist her further in the development of her claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the appellant's claim is not well 
grounded.  To sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet.App. 19 (1993).  A well-grounded claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy  
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  In order 
for a claim for service connection to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence.) Caluza v. Brown,  7 Vet.App. 
498 (1995).  

The evidence in this case demonstrates that the appellant 
incurred bilateral stress fractures of the tibia and 
calcaneus during active duty for training.  However, in 
November 1995, prior to her separation from service, the 
medical examiner fully expected the appellant would recover 
from the condition.  On VA examination in March 1996 the 
appellant walked normally, with or without the use of a cane, 
and there was no evidence of pain, swelling, deformity or 
tenderness.  The diagnosis of stress fractures was by history 
only, with no radiographic evidence of disease in the feet or 
lower legs.

The appellant has testified to her belief that she has 
chronic, disabling residuals of stress fractures incurred 
during active duty for training.  Although evidentiary 
assertions by the claimant must be accepted as true for the 
purposes of determining whether a claim is well-grounded, the 
exception to this principle is where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  This exception 
applies to the appellant's assertions that she has a chronic 
disorder manifested by residuals of stress fractures incurred 
during active duty for training, because lay persons (i.e., 
persons without medical training or expertise) are not 
competent to offer opinions concerning medical diagnosis or 
causation.  Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit 
v. Brown, 5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In the absence of a current medical 
diagnosis of a chronic disorder, the appellant has not 
presented an essential element of a plausible service 
connection claim, and the appeal will be denied.  


ORDER

The claim for service connection for orthopedic disability 
manifested by bilateral heel and shin pain with history of 
stress fractures is denied as not well-grounded.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

